Citation Nr: 0929847	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-09 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from December 1943 to May 1946 
and from July 1947 to March 1948.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that denied the benefit sought on appeal.  
In August 2004 and May 2009, the case was returned for 
additional development, and the case was subsequently 
returned for further appellate review.  

After the case was returned to the Board, additional evidence 
was received.  Also, a request for an additional hearing, in 
the form of a videoconference was also received.  However, in 
light of the favorable outcome of this decision, the case 
need not be returned to the RO to address these matters.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran has PTSD that is causally or etiologically a 
result of an inservice stressor. 


CONCLUSION OF LAW

PTSD was incurred during active service. 38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 3.303, 3.304 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  However, in light of the favorable 
disposition, that is, granting service connection for 
posttraumatic stress disorder, further discussion here of the 
VA's "duty to notify" and "duty to assist" obligations is 
not necessary. 

Background & Evidence

The certificate of discharge from the Veteran's first period 
of service, in the Army, reflects that he was a special 
vehicle operator.  He participated in campaigns in Northern 
France and Central Europe but did not receive any wounds in 
action. 

Service personnel records show that the Veteran served in 
France from August 1944 to April 1945 and in Germany from 
April 1945 to April 1946.  His service included having been 
at Terginer, France. 

On VA examination in August 1958 the Veteran reported having 
had an injury of his left thigh or leg in 1946 from a pair of 
scissors.  An orthopedic examination found a scar on the 
right thigh.  On special chest examination he reported having 
been hospitalized for six weeks for pneumonia in Germany in 
1945.

A September 1958 rating decision granted service connection 
for a scar of the right thigh incurred in February 1948 
(peacetime) when a barber dropped a pair of scissors. 

On VA examination in May 1979 the Veteran complained of being 
nervous most of the time.  He had injured his left thigh in 
1978 when he dropped a skill saw, causing an extensive scar 
of the anterior left thigh. 

The Veteran was evaluated at the VA in January 2003 and 
February 2003, by a psychiatrist and clinical psychologist, 
respectively.  At the first evaluation, the Veteran stated 
that he was sodomized on one occasion by a "buck sergeant" 
during boot camp in early 1943, and that he received shrapnel 
in his left leg when he was strafed by the enemy in France 
(he indicated that a few soldiers died as a result of the 
strafing).  His diagnosis was PTSD secondary to military 
sexual trauma and combat. 

Received in August 2003 was a statement from a former service 
comrade who stated that he had been in France during World 
War II.  He had requested leave to visit his friend, the 
Veteran, in Terngier, France and when he arrived the Veteran 
was limping on his left leg and reported that the night 
before he had been hit by shrapnel or a bullet from an enemy 
strafing.  The Veteran's sergeant had verified this and 
stated that their unit had been strafed for 3 or 4 night.  
Also, while the service comrade was visiting the Veteran, 
they were strafed yet again.  Further, the service comrade 
had again seen the Veteran, after the Veteran was transferred 
to an infantry unit.  While with that infantry unit he had 
seen one of the men in his unit kill an enemy solider, with a 
knife, when the enemy soldier had tried to escape.  The 
Veteran's sergeant had informed the service comrade that they 
had seen a lot of Germans killed and that it had done 
something to the Veteran's mind. 

Received in March 2004 was a statement from another service 
comrade who stated that the Veteran had served with him in 
the 102nd Infantry Division, Field Artillery, 407th Regiment, 
Company B.  The Veteran had shown the service comrade his 
injured left leg, below the knee, from an earlier German 
strafing. 

At the May 2004 BVA hearing the Veteran's service 
representative read portions of a photocopy of a pocket 
notebook that the Veteran kept during his World War II 
service in Europe.  One notation indicates that in November 
1944 the Veteran was hit in the left leg by a fragment of a 
bullet during a strafing while he was doing guard duty.  
Transcript at Pages 2 and 3.  The Veteran testified that he 
had been diagnosed with and was receiving treatment by VA for 
PTSD.  Transcript at Page 3.  He testified that he was 
injured during a strafing incident, after which he was 
transferred to an infantry unit. Transcript at Page 5.  After 
service he had difficulty holding down a job and had 
difficulty sleeping.  Transcript at Page 6. 

On VA psychiatric examination in July 2008 the Veteran 
related his stressors of being the victim of a sexual assault 
and having been wounded in a strafing incident. After a 
mental status evaluation the diagnosis was PTSD. 

At the June 2009 BVA hearing the Veteran testified that when 
sent to Europe in World War II he was initially assigned to 
the 724th Railway Operating Battalion, Company B, 
Transportation Division.  Transcript at Page 5.  He 
transferred out of that unit while he was in France because 
one of the other soldiers in that unit had previously 
sexually assaulted him, and the Veteran was afraid of that 
individual because that person had threatened to kill the 
Veteran if the Veteran ever spoke of the incident to anyone. 
The Veteran had not reported that incident to anyone.  
Transcript at Page 6.

While in France the Veteran's testified that his unit was 
strafed during a German air raid and at that time the Veteran 
was performing guard duty.  As a result of the strafing he 
sustained a shell fragment wound to his leg.  Transcript at 
Page 6. The Veteran believed that his Purple Heart orders 
were lost due to his request for transfer to an infantry 
unit.  He was subsequently transferred to an infantry unit, 
the 102nd, and while with that unit he did not see any combat 
but did see captured German SS Troopers and had had to stand 
guard duty at camps and to transfer the prisoners from one 
railroad to another.  Transcript at Page 7.  It was his unit, 
the 102nd, that found the war atrocities at "garden lath."  
Transcript at Pages 6 and 7. At Gardlander (Germany) he had 
seen babies in jars and had seen bodies in bathtubs filled 
with chemicals and lamp shades made of human skin.  
Transcript at Page 8. He had been diagnosis with PTSD by 
multiple VA doctors.  Transcript at Pages 11 and 12. 

At the hearing the Veteran submitted additional evidence, 
together with a waiver of initial RO consideration of that 
evidence. This includes an article from an Internet site, 
Wikipedia, relating to Gardelegen (Germany). This article 
states that SS and Luftwaffe troops murdered 1016 political 
and military prisoners near the German town of Gardelegn. 
This crime was discovered two days later by F. Company, 2nd 
Battalion, 405th Regiment, 102nd Infantry Division, before 
the Germans could bury all of the bodies. 

Law & Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To establish 
service connection for PTSD, a veteran must first submit a 
current and clear medical diagnosis of PTSD.  Second, there 
must also be credible evidence of the occurrence of the 
stressor.  Third, a veteran must present medical evidence of 
a causal nexus between the specific claimed in-service 
stressor and the current PTSD symptomatology.  See 38 C.F.R. 
§ 3.304(f) and Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

However, an opinion by a mental health professional based on 
a postservice examination of the Veteran cannot be used to 
establish the occurrence of the stressor.  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996) (addressing a claim for service 
connection for PTSD based on a combat stressor); see also 
Cohen, supra. 

The Veteran contends that he currently has PTSD that is 
related to certain experiences in service.  In particular, 
and as noted in the transcript of the 2004 videoconference 
hearing, he reports that while serving guard duty in France 
in 1944 enemy aircraft strafed his position.  He claims that 
he has a left leg scar (below the knee) as the result of a 
shrapnel wound received during a strafing incident. 

The RO notified the Veteran that it was unable to verify the 
Veteran's alleged stressful events due to lack of detailed 
information, such as names of persons killed, dates of the 
incidents (month and year), and places, for the claimed in-
service events.  The RO has also noted discrepancies in the 
Veteran's reporting of the dates of the claimed in-service 
stressors.  For example, in his April 2003 letter describing 
stressors, the Veteran indicated that his "first bloody sight 
of the war" was landing in France four days following D-Day 
and seeing bodies still lying everywhere on the beaches.  His 
service personnel records, however, show that he did not 
arrive in Europe until August 1944. 

The Board also notes that the Veteran was not issued a Combat 
Infantryman Badge.  Nevertheless, the service personnel 
records are not inconsistent with the statements and 
testimony of the Veteran and the statements of fellow service 
comrades that the Veteran did, in fact, serve in the 
infantry. 

By regulation the diagnosis of posttraumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV). 38 C.F.R. § 3.304(f).  For this reason, 
posttraumatic stress disorder is not a simple medical 
condition that a lay person is competent to identify, and the 
Board rejects the statements of the Veteran that he has 
posttraumatic stress disorder because it is not a simple 
medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  

Although the record does contain competent medical evidence 
of a diagnosis of posttraumatic stress disorder, this does 
not end the inquiry because in order to establish service 
connection under 38 C.F.R. § 3.304(f), there must be credible 
supporting evidence of the occurrence of an in-service 
stressor to support the diagnosis.  On the question of the 
occurrence of an in-service stressor to support the diagnosis 
of posttraumatic stress disorder, the evidence necessary to 
establish the occurrence of an in-service stressor varies 
depending on whether or not the Veteran engaged in combat 
with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 
(1998).

If it is determined that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's 
service, a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).  The phrase "engaged in combat 
with the enemy" means that a veteran must have personally 
participated in a fight or encounter with a military foe or 
hostile unit or instrumentality.  The fact that a veteran 
served in a "combat zone" does not necessarily mean that he 
engaged in combat against the enemy.  Whether or not a 
veteran "engaged in combat with the enemy" depends on the 
facts of each case.  An assertion of combat service is 
evaluated along with other evidence.  A mere assertion of 
combat service, alone, is insufficient to establish this 
fact. VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 
(1993) (mere presence in a combat zone is not sufficient to 
establish combat service).

"If the claimed stressor is not combat [ ] related, the 
appellant's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence.'"  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  "Credible 
supporting evidence" is not limited to service department 
records, but can be from any source.  See Cohen, 10 Vet. 
App. at 147. 

The service personnel records do not contain a military 
citation or other official documentation that the Veteran 
participated in a fight or encounter with the enemy.  But the 
record also shows that the Veteran was assigned to a 
transportation company which supported combat operations.  By 
themselves, participation in campaigns and assignment to unit 
supporting combat operations, that is, presence in a combat 
zone, are insufficient to establish that the Veteran 
personally participated in a fight or encounter with the 
enemy. 

Here, the Board finds the statements and testimony of the 
Veteran and the statements of fellow service comrades to be 
persuasive because they are all essentially consistent with 
the Veteran having engaged in combat with the enemy.  So, the 
Board concludes that the Veteran did engage in hostile 
action, i.e., combat, by virtue of having been strafed by the 
enemy. See Pentecost v. Principi, 15 Vet. App. 124 (2002) 
(Unit records documenting a veteran's presence with a 
specific unit at the time of mortar attacks occurred may be 
sufficient to corroborate that he experienced such attacks 
personally.).  

For these reasons, the Board finds that the Veteran did 
engage in combat with the enemy.  As the Veteran did engage 
in combat, his statements and testimony are sufficient to 
establish the occurrence of the alleged combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  This being the 
case, the Board need not further inquire as to other alleged 
stressors.  And, as the combat stressor has been the premise 
for a VA diagnosis of PTSD, the Board finds that service 
connection for PTSD is warranted. 


ORDER

Service connection for PTSD is granted. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


